Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102/103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-11, 13, 21-24 is/are rejected under 35 U.S.C. 102/103 as being anticipated or unpatentable over Li US 20190045348 in view of Dankberg US 20180227043 further in view of Williams US 20150039723

1. A method of establishing one or more links for an integrated access and backhaul for a network, the network including a non-terrestrial node and a terrestrial node (Li: fig. 2, unit 200), the method comprising: 
determining, by one [[or more processors]] of the non-terrestrial node, a plurality of links to form with a number of nodes in the network (Li: fig. 7, At block 730, the transmitting aircraft 705 may select a set of aircraft from a plurality of connected aircraft to communicate with…); 
causing, by the one or more processors, the plurality of links to be formed with the number of nodes in the network (Li: [0173-0187] fig. 2, unit 200; 7, unit 700); 
determining, by the one or more processors, a plurality of routing paths for backhaul between the non-terrestrial node to a central server (Li: [0173-0187] fig. 2, 7, unit 730-740 - The transmitting aircraft 705 may identify an available bandwidth of each of the established wireless communication links of the plurality of connected aircraft…); 
providing, by the one or more processors, instructions for backhaul between the non-terrestrial node and the central server using the plurality of routing paths(Li: [0185-0189] fig. 7, unit 730-760 - At block 740, the transmitting aircraft 705 may identify a first set of critical flight information to transmit to one or more receiving aircraft 710.); and 
transmitting, by the one or more processors, a first set of data to backhaul via a first routing path of the plurality of routing paths and a second set of data to backhaul via a second routing path of the plurality of routing paths (Li: [0188-0189] fig. 7 - At block 745, the transmitting aircraft 705 may divide the first set of critical flight information into portions to be transmitted to multiple receiving aircraft 710).
Dankberg further teaches one or more processors (Dankberg: fig. 2, unit 200, fig. 4, unit 400, fig.7A-7C) in order to configure each pathway to be a forward-channel pathway or a return-channel pathway in each of a number of timeslots according to a pathway configuration schedule
Thus, it would have been obvious to one ordinary skill in the art before the effective of the filing date to include the above recite limitation into Li’s invention in order to configure each pathway to be a forward-channel pathway or a return-channel pathway in each of a number of timeslots according to a pathway configuration schedule, as taught by Dankberg.
Williams further teaches wherein transmitting an amount of data over the plurality of routing paths, wherein when the amount of data is greater than a capacity of a first routing path of the plurality of routing paths, a remaining amount of data that exceeds the capacity the first routing path is transmitted over a second routing path of the plurality of routing paths (Williams: [0122] - if it is known that for one or more of the paths a bandwidth limitation will be exceeded if more than a maximum amount of data is transferred, then a preset amount of data which is less than that maximum amount is transferred using those paths. Once the limits for those paths are reached, then the one or more paths are de-selected, and the remainder of the data transfer is distributed across the remaining selected paths) in order to make path selection changes dynamically during a data transfer based on one or more criteria [0112].
Thus, it would have been obvious to one ordinary skill in the art before the effective of the filing date to include the above recite limitation into Li’s invention in order to make path selection changes dynamically during a data transfer based on one or more criteria [0112], as taught by Williams.

2. The method of claim 1, wherein the determining of the plurality of links includes detecting a plurality of nodes in range of the non-terrestrial node; and wherein the number of nodes in the network is two or more of the detected plurality of nodes (Li: fig. 2-4, 6, 7, 23, unit 720-760 [0180-0182]).

3. The method of claim 1, wherein the determining of the plurality of links includes receiving an indication of an estimated or actual amount of data for transmission through the network via the non-terrestrial node; and wherein the plurality of links has a combined bandwidth greater than the estimated or actual amount of data (Li: fig. 7, 23, unit 720-760 [0180-0182]).

4. The method of claim 1, wherein the determining of the plurality of routing paths for backhaul is based on a topology of the network given a current position of the non-terrestrial node of the network (Li: fig. 2-4, 6, 7, 23, unit 720-760 [0180-0182]).

5. The method of claim 1, wherein the determining of the plurality of routing paths for backhaul includes estimating a capacity of each routing path of the plurality of routing paths (Li: fig. 2-4, 6, 7, 23, unit 720-760 [0180-0182]).

21. The method of claim 1, wherein when the remaining amount of data exceeds the capacity of the second routing path, a third routing path is determined (Williams: [0122]).

22. The method of claim 1, wherein the determining of the plurality of links includes receiving an indication of weather conditions at a location of a terrestrial node (Li: [0086, 0189]).

23. The method of claim 1, wherein the determining of the plurality of links includes receiving an indication of weather conditions at a location of a terrestrial node at a current time (Li: [0185, 0189]).

24. The method of claim 1, wherein the determining of the plurality of links includes receiving an indication of weather conditions at a location of a terrestrial node at a future time (Li: [0185, 0189]).

Regarding claims 7-11, 13, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, 21-24, where the difference used is a “system” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.


Response to Amendment
Applicant's arguments with respect to claim(s) 1-5, 7-11, 13, 21-24 have been considered but are moot in view of the new ground(s) of rejection.

Remark: 
The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 
           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
            In addition, an interview could expedite the prosecution.

Conclusion
            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415